ICJ_093_LegalityNuclearWeaponsArmedConflict_WHO_NA_1996-07-08_ADV_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

LICEITE DE L’UTILISATION
DES ARMES NUCLEAIRES PAR UN ETAT
DANS UN CONFLIT ARME

AVIS CONSULTATIF DU 8 JUILLET 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LEGALITY OF THE USE BY A STATE

OF NUCLEAR WEAPONS
IN ARMED CONFLICT

ADVISORY OPINION OF 8 JULY 1996
Mode officiel de citation:

Licéité de l’utilisation des armes nucléaires par un Etat
dans un conflit armé, avis consultatif,
C.J. Recueil 1996, p. 66

Official citation:
Legality of the Use by a State of Nuclear Weapons
in Armed Conflict, Advisory Opinion,
LCS. Reports 1996, p. 66

 

N° de vente:
ISSN 0074-4441 Sales number 678

ISBN 92-1-070742-7

 

 

 
1996
8 juillet
Rôle général
n° 93

66

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1996

8 juillet 1996

LICEITE DE L'UTILISATION
DES ARMES NUCLÉAIRES PAR UN ÉTAT
DANS UN CONFLIT ARMÉ

Compétence de la Cour pour donner l'avis consultatif demandé — Para-
graphe 1 de l'article 65 du Statut et paragraphe 2 de l'article 96 de la Charte
— Institution spécialisée autorisée à solliciter des avis conformément à la
Charte — « Question juridique» — Aspects politiques de la question posée —
Mobiles qui auraient inspiré la requête et implications politiques que pourrait
avoir l'avis — Question se posant «dans le cadre de [l’Jactivité » de l’'Organisa-
tion requérante — Interprétation de l'acte constitutif de l'Organisation —
Article 2 de la Constitution de l'Organisation mondiale de la Santé — Absence
de lien de connexité suffisant entre les fonctions dévolues à l’Organisation et la
question posée — « Principe de spécialité » — Relations entre l'Organisation des
Nations Unies et les institutions spécialisées — Probléme de la pratique de
l'Organisation mondiale de la Santé dans le domaine des armes nucléaires —
Résolution réguliérement adoptée d’un point de vue procédural et question de
savoir si cette résolution a été adoptée intra vires — Résolution de l’Assemblée
générale des Nations Unies «se félicit{ ant] » de la demande d'avis présentée par
l'Organisation mondiale de la Santé — Conclusion.

AVIS CONSULTATIF

Présents: M. Bepsaous, Président; M. SCHWEBEL, Vice-Président; MM. Opa,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
Sut, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI BRAVO,
M™* Hicains, juges; M. VALENCIA-OsPINA, Greffier.

1. Par une lettre en date du 27 août 1993, enregistrée au Greffe le 3 sep-
tembre 1993, le Directeur général de l'Organisation mondiale de la Santé (ci-
après dénommée l’'«OMS ») a officiellement communiqué au Greffier une décision
de l’Assemblée mondiale de la Santé tendant à soumettre une question à la Cour

4
67 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

pour avis consultatif. La question est énoncée dans la résolution WHA46.40,
adoptée par l’Assemblée le 14 mai 1993. Cette résolution, dont le texte français
et anglais certifié conforme était joint à ladite lettre, se lit comme suit:

«La quarante-sixième Assemblée mondiale de la Santé,

Ayant présents à l’esprit les principes énoncés dans la Constitution de
POMS;

Prenant note du rapport du Directeur général sur les effets des armes
nucléaires sur la santé et l’environnement!;

Rappelant les résolutions WHA34.38, WHA36.28 et WHA40.24 sur les
effets de la guerre nucléaire sur la santé et les services de santé;

Reconnaissant qu'il a été établi qu’aucun service de santé au monde
n’était capable d’améliorer de manière significative une situation résultant
de l’utilisation ne serait-ce que d’une seule arme nucléaire”;

Rappelant la résolution WHA42.26 sur la contribution de l'OMS aux
efforts internationaux en faveur d’un développement durable et la résolu-
tion WHA45.31 qui appelle l'attention sur les effets de la dégradation de
environnement sur la santé, et reconnaissant les conséquences à court et à
long terme sur l’environnement de l’utilisation d’armes nucléaires, qui se
feront sentir sur la santé de l’homme pendant des générations;

Rappelant que la prévention primaire est le seul moyen approprié de
maîtriser les effets sur la santé et l’environnement de l’utilisation d’armes
nucléaires ?;

Notant la préoccupation des milieux de la santé partout dans le monde
devant la menace permanente que constituent les armes nucléaires pour la
santé et l’environnement;

Considérant que le rôle de POMS tel qu’il est défini dans sa Constitution
est d’agir en tant qu’autorité directrice et coordonnatrice, dans le domaine
de la santé, des travaux ayant un caractére international (article 2 a)); de
proposer des conventions, accords et règlements (article 2 k)); de faire
connaître les techniques administratives et sociales concernant l’hygiène
publique et les soins médicaux préventifs et curatifs (article 2 p)); et, d’une
manière générale, de prendre toute mesure nécessaire pour atteindre le but
assigné à l'Organisation (article 2 v));

Consciente du fait que la prévention primaire des risques pour la santé
constitués par les armes nucléaires suppose de préciser comment la ques-
tion de leur utilisation est envisagée au regard du droit international et
qu'au cours des quarante-huit dernières années les Etats Membres ont
exprimé des vues très divergentes quant à la licéité de l’utilisation des
armes nucléaires;

1. Décide, conformément à l’article 96.2 de la Charte des Nations
Unies, à l’articie 76 de la Constitution de l'Organisation mondiale de la
Santé et à l’article X de l'accord entre POrganisation des Nations Unies et
POrganisation mondiale de la Santé approuvé par l’Assemblée générale
des Nations Unies le 15 novembre 1947 dans sa résolution 124 (II), de

! Document A46/30.
2 Voir Effets de la guerre nucléaire sur la santé et les services de santé (2° éd.),
Genève, Organisation mondiale de la Santé, 1987.
68 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

demander à la Cour internationale de Justice de donner un avis consultatif
sur la question suivante:

«Compte tenu des effets des armes nucléaires sur la santé et l’envi-
ronnement, leur utilisation par un Etat au cours d’une guerre ou d’un
autre conflit armé constituerait-elle une violation de ses obligations au
regard du droit international, y compris la Constitution de TOMS?»

2. Prie le Directeur général de transmettre la présente résolution à la
Cour internationale de Justice, en y joignant tous les documents pouvant
élucider la question, conformément à l’article 65 du Statut de la Cour.»

2. Conformément au paragraphe 2 de l’article 65 du Statut, le Directeur
général de POMS a communiqué à la Cour un dossier contenant des documents
pouvant servir à élucider la question; ce dossier est parvenu au Greffe en plu-
sieurs envois.

3. Par des lettres en date du 14 et du 20 septembre 1993, le Greffier adjoint
a notifié la requête pour avis consultatif à tous les Etats admis à ester devant fa
Cour, conformément au paragraphe 1 de l’article 66 du Statut.

4. Par une ordonnance en date du 13 septembre 1993, la Cour a décidé que
OMS et les Etats membres de cette organisation admis à ester devant la Cour
étaient susceptibles de fournir des renseignements sur la question, conformé-
ment au paragraphe 2 de l’article 66 du Statut; et, par la même ordonnance, la
Cour a fixé au 10 juin 1994 Ia date d’expiration du délai dans lequel des exposés
écrits pourraient lui être présentés sur cette question. La communication spé-
ciale et directe prévue au paragraphe 2 de l’article 66 du Statut a été incorporée
aux lettres sus-indiquées adressées aux Etats concernés le 14 et le 20 septembre
1993. Une communication analogue a été faite à l'OMS par le Greffier adjoint
le 14 septembre 1993.

5. Par une ordonnance en date du 20 juin 1994, le Président de la Cour, fai-
sant suite aux demandes de plusieurs Etats, a reporté au 20 septembre 1994 la
date d’expiration du délai pour la présentation d’exposés écrits. Par la même
ordonnance, le Président a fixé au 20 juin 1995 la date d’expiration du délai
dans lequel les Etats ou organisations ayant présenté un exposé écrit pourraient
présenter des observations écrites sur les autres exposés écrits conformément au
paragraphe 4 de l’article 66 du Statut.

6. Des exposés écrits ont été déposés par les Etats suivants: Allemagne,
Arabie saoudite, Australie, Azerbaïdjan, Colombie, Costa Rica, Etats-Unis
d'Amérique, Fédération de Russie, Finlande, France, Iles Salomon, Inde,
République islamique d'Iran, Irlande, Italie, Japon, Kazakhstan, Lituanie,
Malaisie, Mexique, Nauru, Norvège, Nouvelle-Zélande, Ouganda, Papouasie-
Nouvelle-Guinée, Pays-Bas, Philippines, République de Moldova, République
populaire démocratique de Corée, Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord, Rwanda, Samoa, Sri Lanka, Suède et Ukraine. Par ailleurs,
des observations écrites sur ces exposés écrits ont été présentées par les Etats
suivants: Costa Rica, Etats-Unis d'Amérique, Fédération de Russie, France,
Iles Salomon, Inde, Malaisie, Nauru et Royaume-Uni de Grande-Bretagne et
d’Irlande du Nord. Dès réception de ces exposés et de ces observations, le Gref-
fier en a transmis le texte à tous les Etats ayant pris part à la procédure écrite.

7. La Cour a décidé de tenir, à compter du 30 octobre 1995, des audiences
publiques au cours desquelles des exposés oraux pourraient être faits devant
elle par tout Etat et toute organisation ayant été jugés susceptibles de fournir
des renseignements sur la question à elle soumise. Par des lettres en date du

6
69 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

23 juin 1995, le Greffier a prié l'OMS et ses Etats membres admis à ester devant
la Cour de lui faire savoir s’ils avaient l’intention de participer à la procédure
orale; il était indiqué, dans ces lettres, que la Cour avait décidé d’entendre au
cours d’une seule série d’audiences publiques les exposés oraux relatifs à la
demande d’avis consultatif de l'OMS et ceux concernant la demande d’avis
consultatif dont la Cour avait entre-temps été saisie par l’Assemblée générale
des Nations Unies sur la question de la Licéité de la menace ou de l'emploi
d'armes nucléaires, étant entendu que l'OMS ne serait habilitée à prendre la
parole qu’à propos de la demande soumise par elle-même; et il y était par
ailleurs précisé que les participants à la procédure orale n’ayant pas pris part à
la procédure écrite se verraient communiquer le texte des exposés et observa-
tions produits dans le cadre de cette dernière procédure.

8. Conformément à l’article 106 du Règlement, la Cour a décidé de rendre
accessible au public le texte des exposés écrits et des observations écrites à la
date d'ouverture de la procédure orale.

9. Au cours d’audiences publiques tenues du 30 octobre 1995 au 15 no-
vembre 1995, la Cour a entendu en leurs exposés oraux et dans l’ordre suivant:

pour TOMS: M. Claude-Henri Vignes, conseiller juridique;
pour le Commonwealth M. Gavan Griffith, Q.C, Solicitor-General
d'Australie : d'Australie, conseil,

l'honorable Gareth Evans, Q.C., sénateur, mi-
nistre des affaires étrangères, conseil;

pour la République arabe M. Georges Abi-Saab, professeur de droit inter-
d'Egypte: national à l’Institut universitaire de hautes
études internationales de Genève, membre de

l’Institut de droit international;

pour la République française: M. Marc Perrin de Brichambaut, directeur des
affaires juridiques au ministère des affaires
étrangères,
M. Alain Pellet, professeur de droit internatio-
nal à l’Université de Paris X et à l’Institut
d’études politiques de Paris;

pour la République M. Hartmut Hillgenberg, directeur général des
fédérale d'Allemagne : affaires juridiques du ministère des affaires
étrangères ;
pour l'Indonésie : S. Exc. M. Johannes Berchmans Soedarmanto
Kadarisman, ambassadeur d’Indonésie aux
Pays-Bas;
pour le Mexique: S. Exc. M. Sergio Gonzalez Galvez, ambassa-
deur, ministre adjoint des affaires étrangères;
pour la République S. Exc. M. Mohammad J. Zarif, ministre adjoint
islamique d'Iran: aux affaires juridiques et internationales, mi-

nistère des affaires étrangères;

pour l'Italie : M. Umberto Leanza, professeur de droit inter-
national à la faculté de droit de l’Université
de Rome «Tor Vergata», chef du service du
contentieux diplomatique du ministère des
affaires étrangères;
70 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

pour le Japon:

pour la Malaisie:

pour la Nouvelle-Zélande :

pour les Philippines:

pour la Fédération
de Russie:

pour le Samoa:

pour les Iles Marshall:

pour les Iles Salomon:

S. Exc. M. Takekazu Kawamura, ambassadeur,
directeur général au contrôle des armements
et aux affaires scientifiques, ministère des
affaires étrangères,

M. Takashi Hiraoka, maire d’Hiroshima,

M. Iccho Itoh, maire de Nagasaki;

S. Exc. M. Tan Sri Razali Ismail, ambassadeur,
représentant permanent de la Malaisie auprès
de Organisation des Nations Unies,

Dato’ Mohtar Abdullah, Attorney-General;

Phonorable Paul East, Q.C., Attorney-General
de Nouvelle-Zélande,

M. Allan Bracegirdle, directeur adjoint de la
division juridique du ministére des affaires
étrangéres et du commerce extérieur de Nou-
velle-Zélande ;

S. Exc. M. Rodolfo S. Sanchez, ambassadeur
des Philippines aux Pays-Bas,

M. Merlin M. Magallona, professeur, doyen de
la faculté de droit de l’Université des Philip-
pines;

M. A. G. Khodakov, directeur du service juri-
dique du ministère des affaires étrangères;

S. Exc. M. Neroni Slade, ambassadeur, repré-
sentant permanent du Samoa auprés de
VOrganisation des Nations Unies,

M'° Laurence Boisson de Chazournes, chargée
d’enseignement à l’Institut universitaire de
hautes études internationales de Genève,

M. Roger S. Clark, professeur à la faculté de
droit de l’Université Rutgers, Camden, New
Jersey;

Vhonorable Theodore G. Kronmiller, conseiller
juridique de l’ambassade des Iles Marshall
aux Etats-Unis d'Amérique,

M”® Lijon Eknilang, membre du conseil, gou-
vernement local de l’atoll de Rongelap;

S. Exc. l’honorable Victor Ngele, ministre de la
police et de la sécurité nationale,

M. Jean Salmon, professeur de droit à l’Univer-
sité libre de Bruxelles,

M. Eric David, professeur de droit à P?Univer-
sité libre de Bruxelles,

M. Philippe Sands, chargé de cours à la School
of Oriental and African Studies de ’Univer-
sité de Londres et directeur juridique de la
Foundation for International Environmental
Law and Development,
71 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

M. James Crawford, professeur de droit inter-
national, titulaire de la chaire Whewell à
P'Université de Cambridge;

pour le Costa Rica: M. Carlos Vargas-Pizarro, conseiller juridique
et envoyé spécial du Gouvernement du Costa
Rica;
pour le Royaume-Uni
de Grande-Bretagne le très honorable sir Nicholas Lyell, Q.C., M.P.,
et d'Irlande du Nord: Attorney-General ;
pour les Etats-Unis M. Conrad K. Harper, conseiller juridique du
d’ Amérique: département d’Etat,

M. Michael J. Matheson, conseiller juridique
adjoint principal du département d’Etat,

M. John H. McNeill, conseiller juridique adjoint
principal du département de la défense;

pour le Zimbabwe: M. Jonathan Wutawunashe, chargé d’affaires
a.i. de ’ambassade du Zimbabwe aux Pays-
Bas.

Des membres de la Cour ont posé des questions à certains participants à la
procédure orale et ceux-ci y ont répondu par écrit, ainsi qu’ils en avaient été
priés, dans les délais prévus a cet effet; la Cour ayant décidé que les autres
participants pourraient également répondre à ces questions dans les mêmes
conditions, plusieurs d’entre eux l’ont fait. D’autres questions posées par des
membres de la Cour ont été adressées, plus généralement, à tout participant à
la procédure orale; plusieurs d’entre eux y ont répondu par écrit, ainsi qu’ils en
avaient été priés, dans les délais prévus à cet effet.

x * x

10. La Cour tient le pouvoir de donner des avis consultatifs de l’ar-
ticle 65 de son Statut, dont le paragraphe 1 est ainsi libellé:

«La Cour peut donner un avis consultatif sur toute question
juridique, a la demande de tout organe ou institution qui aura été
autorisé par la Charte des Nations Unies ou conformément a ses
dispositions a demander cet avis.»

Il est par ailleurs précisé au paragraphe 2 de l’article 96 de la Charte que
les

«institutions spécialisées qui peuvent, à un moment quelconque,
recevoir de l’Assemblée générale une autorisation à cet effet ont éga-
lement le droit de demander à la Cour des avis consultatifs sur des
questions juridiques qui se poseraient dans le cadre de leur activité».

En conséquence, trois conditions sont requises pour fonder la compé-
tence de la Cour lorsqu'une requête pour avis consultatif lui est soumise
par une institution spécialisée: l’institution dont émane la requête doit
être dûment autorisée, conformément à la Charte, à demander des avis à

9
72 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

la Cour; l'avis sollicité doit porter sur une question juridique; et cette
question doit se poser dans le cadre de l’activité de l'institution requé-
rante (cf. Demande de réformation du jugement n° 273 du Tribunal admi-
nistratif des Nations Unies, avis consultatif, C.I.T. Recueil 1982, p. 333-
334).

11. En ce qui concerne l'OMS, les textes précités trouvent leur prolon-
gement dans deux autres dispositions, auxquelles la résolution WHA46.40
de l’Assemblée mondiale de la Santé fait expressément référence au para-
graphe 1 de son dispositif. Il s’agit d’une part de l'article 76 de la Cons-
titution de cette organisation, aux termes duquel:

«Sous le couvert de l’autorisation de l’Assemblée générale des
Nations Unies ou sous le couvert de lautorisation résultant de tout
accord entre l'Organisation et les Nations Unies, l'Organisation
pourra demander à la Cour internationale de Justice un avis consul-
tatif sur toute question juridique éventuelle du ressort de l’Organisa-
tion.»

Et il s’agit d’autre part du paragraphe 2 de Particle X de l’accord du
10 juillet 1948 entre l'Organisation des Nations Unies et l'OMS, selon
lequel:

«L'Assemblée générale autorise l'Organisation mondiale de la
Santé à demander des avis consultatifs à la Cour internationale de
Justice sur des questions juridiques qui se poseraient dans le cadre de
sa compétence, à l'exception de celles concernant les relations réci-
proques entre l'Organisation et Organisation des Nations Unies ou
d’autres institutions spécialisées. »

Ledit accord a été approuvé par l’Assemblée générale des Nations Unies
le 15 novembre 1947 (résolution 124 II) et par l’Assemblée mondiale de
la Santé le 10 juillet 1948 (résolution [WHAI.102)).

12. Il ne fait ainsi aucun doute que l'OMS a été dûment autorisée,
conformément au paragraphe 2 de l’article 96 de la Charte, à demander
des avis consultatifs à la Cour. La première condition requise pour fonder
la compétence de la Cour en l’espèce est par suite remplie. Ce point n’a
d’ailleurs fait l’objet d’aucune contestation; au demeurant, la Cour a déjà,
par le passé, accepté de donner suite à une demande d’avis consultatif
présentée par l'OMS (voir Interprétation de l'accord du 25 mars 1951
entre l'OMS et l'Egypte, avis consultatif, C.J. Recueil 1980, p. 73 et
suiv.).

13. Plusieurs Etats ont en revanche contesté, au cours de la procédure
tant écrite qu’orale, que les autres conditions posées à la compétence de
la Cour soient en l’espèce réunies, Il a été soutenu, d’une part, que la
question soumise à la Cour serait de nature essentiellement politique et,

10
73 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

d’autre part, qu’elle sortirait du cadre des activités propres de TOMS, ce
qui aurait d’emblée privé l'Organisation elle-même de toute compétence
pour en saisir la Cour.

14. Divers arguments ont en outre été avancés à l’effet de convaincre
la Cour d’user du pouvoir discrétionnaire qui est le sien, aux termes du
paragraphe 1 de l’article 65 du Statut, de décliner de donner l'avis solli-
cité. La Cour ne saurait toutefois exercer ce pouvoir discrétionnaire que
si elle a établi au préalable qu’elle a compétence dans l’espèce considérée ;
si la Cour n’est pas compétente, la question de l’exercice de son pouvoir
discrétionnaire ne se pose pas.

15. La Cour doit donc d’abord s’assurer que l’avis consultatif demandé
porte bien sur une «question juridique» au sens de son Statut et de la
Charte des Nations Unies.

La Cour a déjà eu l’occasion d’indiquer que les questions

«libellées en termes juridiques et soul[evant] des problèmes de droit
international ... sont, par leur nature méme, susceptibles de recevoir
une réponse fondée en droit ... [et] ont en principe un caractère juri-
dique» (Sahara occidental, avis consultatif, C.LJ. Recueil 1975,
p. 18, par. 15).

16. La question que l’Assemblée mondiale de la Santé a posée a la
Cour constitue effectivement une question juridique, car la Cour est priée
de se prononcer sur le point de savoir si,

«compte tenu des effets des armes nucléaires sur la santé et l’envi-
ronnement, leur utilisation par un Etat au cours d’une guerre ou
d’un autre conflit armé constituerait ... une violation de ses obliga-
tions au regard du droit international, y compris la Constitution de
POMS».

Pour ce faire, la Cour doit déterminer les obligations des Etats au regard
des régles de droit invoquées et apprécier la conformité auxdites obliga-
tions du comportement envisagé, apportant ainsi 4 la question posée une
réponse fondée en droit.

Que cette question revéte par ailleurs des aspects politiques, comme
c’est, par la nature des choses, le cas de bon nombre de questions qui
viennent à se poser dans la vie internationale, ne suffit pas à la priver de
son caractère de «question juridique» et à «enlever à la Cour une com-
pétence qui lui est expressément conférée par son Statut» (Demande de
réformation du jugement n° 158 du Tribunal administratif des Nations
Unies, avis consultatif, C.J. Recueil 1973, p. 172, par. 14). Quels que
soient les aspects politiques de la question posée, la Cour ne saurait refu-
ser un caractère juridique à une question qui invite à s’acquitter d’une
tâche essentiellement judiciaire, à savoir l'appréciation de la licéité de la

11
74 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

conduite éventuelle d’Etats au regard des obligations que le droit inter-
national leur impose (cf. Conditions de l'admission d’un Etat comme
Membre des Nations Unies (article 4 de la Charte), avis consultatif,
CLJ. Recueil 1948, p. 61-62; Compétence de l’ Assemblée générale pour
l'admission d'un Etat aux Nations Unies, avis consultatif, CI.J. Recueil
1950, p. 6-7; Certaines dépenses des Nations Unies (article 17, para-
graphe 2, de la Charte), avis consultatif, C.1.J. Recueil 1962, p. 155).

Au demeurant, comme la Cour Pa dit dans l’avis qu’elle a donné en
1980 au sujet de l’nterprétation de l'accord du 25 mars 1951 entre l'OMS
et l'Egypte:

«En fait, lorsque des considérations politiques jouent un rôle mar-
quant il peut être particulièrement nécessaire à une organisation
internationale d'obtenir un avis consultatif de la Cour sur les prin-
cipes juridiques applicables à la matière en discussion, surtout quand
ces principes peuvent mettre en jeu l'interprétation de sa constitu-
tion.» (C.LJ. Recueil 1980, p. 87, par. 33.)

17. La Cour considère en outre que la nature politique des mobiles qui
auraient inspiré la requête et les implications politiques que pourrait
avoir l'avis donné sont sans pertinence au regard de l'établissement de sa
compétence pour donner un tel avis.

x  %

18. La Cour recherchera maintenant si l’avis consultatif demandé par
POMS porte sur une question qui se pose «dans le cadre de [l'Jactivité»
de cette organisation, conformément au paragraphe 2 de l’article 96 de la
Charte.

La Cour note que cette troisième condition à laquelle est subordonnée
sa compétence consultative fait l’objet de formulations quelque peu dif-
férentes au paragraphe 2 de l’article X de l’accord du 10 juillet 1948 —
qui vise les questions se posant dans le cadre de la «compétence» de
POMS — et à l’article 76 de la Constitution de POMS — qui se réfère aux
questions «du ressort» de l'Organisation. Elle considère cependant qu’aux
fins de la présente espèce ces différences de formulation sont sans impor-
tance.

19. A effet de circonscrire le domaine d'activité ou le champ de com-
pétence d’une organisation internationale, il convient de se reporter aux
règles pertinentes de l’organisation et, en premier lieu, à son acte consti-
tutif. D’un point de vue formel, les actes constitutifs d'organisations
internationales sont des traités multilatéraux, auxquels s'appliquent les
règles bien établies d'interprétation des traités. Comme la Cour l’a dit à
propos de la Charte:

«Dans les affaires précédentes où la Cour a dû interpréter la
Charte des Nations Unies, elle a suivi les principes et les règles appli-
cables en général à l'interprétation des traités, étant donné qu’elle a

12
75 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

reconnu que la Charte est un traité multilatéral, bien qu’elle présente
certaines caractéristiques spéciales.» (Certaines dépenses des Nations
Unies (article 17, paragraphe 2, de la Charte), avis consultatif, CI.J.
Recueil 1962, p. 157.)

Mais les actes constitutifs d’organisations internationales sont aussi des
traités d’un type particulier; ils ont pour objet de créer des sujets de droit
nouveaux, dotés d’une certaine autonomie, auxquels les parties confient
pour tache la réalisation de buts communs. De tels traités peuvent poser
des problèmes d’interprétation spécifiques en raison, notamment, de leur
caractère à la fois conventionnel et institutionnel; la nature même de
l’organisation créée, les objectifs qui lui ont été assignés par ses fondateurs,
les impératifs liés à l’exercice effectif de ses fonctions ainsi que sa pratique
propre, constituent autant d’éléments qui peuvent mériter, le cas échéant,
une attention spéciale au moment d’interpréter ces traités constitutifs.
Conformément à la règle coutumière d’interprétation qui a trouvé son
expression à l’article 31 de la convention de Vienne de 1969 sur le droit
des traités, les termes d’un traité doivent être interprétés «dans leur
contexte et à la lumière de son objet et de son but» et il doit être

«tenu compte, en même temps que du contexte:

b) [d]e toute pratique ultérieurement suivie dans l’application du
traité par laquelle est établi l'accord des parties à l’égard de
Pinterprétation du traité».

La Cour a eu l’occasion d’appliquer cette règle d’interprétation à plu-
sieurs reprises (voir Sentence arbitrale du 31 juillet 1989 (Guinée-Bissau
c. Sénégal), arrêt, CI TJ. Recueil 1991, p. 69-70, par. 48; Différend fron-
talier terrestre, insulaire et maritime (El Salvador/Honduras ; Nicaragua
(intervenant)), arrêt, CI.J. Recueil 1992, p. 582-583, par. 373, et p. 586,
par. 380; Différend territorial (Jamahiriya arabe libyenne/Tchad), arrét,
CLI. Recueil 1994, p. 21-22, par. 41; Délimitation maritime et questions
territoriales entre Qatar et Bahrein (Qatar c. Bahrein), compétence et
recevabilité, arrêt, CI.J. Recueil 1995, p. 18, par. 33); elle en fera égale-
ment application en la présente espèce aux fins de déterminer si, d’après
la Constitution de POMS, la question à laquelle il lui a été demandé de
répondre se pose «dans le cadre de [l’Jactivité» de cette organisation.

*

20. La Constitution de TOMS a été adoptée et ouverte à signature le
22 juillet 1946; elle est entrée en vigueur le 7 avril 1948 et a été amendée
en 1960, 1975, 1977, 1984 et 1994.

Les fonctions attribuées à l’Organisation sont énumérées en vingt-deux
points (points a) à v)) à l’article 2 de sa Constitution. Aucun de ces
points ne vise expressément la licéité d’une quelconque activité dange-

13
76 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

reuse pour la santé; et aucune des fonctions de l'OMS n’y est rendue tri-
butaire de la licéité des situations qui lui imposent d’agir. Il est par
ailleurs précisé dans la phrase introductive de l’article 2 que l’Organisa-
tion exerce ses fonctions «pour atteindre son but». Le but de l’Organisa-
tion est défini à l’article 1 comme étant «d’amener tous les peuples au
niveau de santé le plus élevé possible». Quant au préambule de la Cons-
titution, il énonce divers principes que les Etats parties «déclarent, en
accord avec la Charte des Nations Unies, ... [être] à la base du bonheur
des peuples, de leurs relations harmonieuses et de leur sécurité»: ainsi y
est-il notamment affirmé que «[I]a possession du meilleur état de santé
qu'il est capable d’atteindre constitue l’un des droits fondamentaux de
tout être humain» et que «[l]a santé de tous les peuples est une condition
fondamentale de la paix du monde et de la sécurité»; il est en outre indi-
qué, au terme du préambule, que,

«dans le but de coopérer entre elles et avec tous autres pour amé-
liorer et protéger la santé de tous les peuples, les Parties contrac-
tantes ... établissent ... l'Organisation ... comme une institution spé-
cialisée aux termes de l’article 57 de la Charte des Nations Unies».

21. Interprétées suivant leur sens ordinaire, dans leur contexte et a la
lumière de l’objet et du but de la Constitution de POMS, ainsi que de la
pratique suivie par l'Organisation, les dispositions de l’article 2 peuvent
être lues comme habilitant l’Organisation à traiter des effets sur la santé
de l’utilisation d’armes nucléaires, ou de toute autre activité dangereuse,
et à prendre des mesures préventives destinées à protéger la santé des
populations au cas où de telles armes seraient utilisées ou de telles acti-
vités menées.

La question posée en l’espèce à la Cour porte, toutefois, non sur les
effets de l’utilisation d’armes nucléaires sur la santé, mais sur la licéité de
l’utilisation de telles armes compte tenu de leurs effets sur la santé et
l’environnement. Or, quels que soient ces effets, la compétence de l'OMS
pour en traiter n’est pas tributaire de la licéité des actes qui les produi-
sent. En conséquence, il n’apparaît pas à la Cour que les dispositions de
l’article 2 de la Constitution de POMS, interprétées suivant les critères
sus-indiqués, puissent être comprises comme conférant compétence à l’Or-
ganisation pour traiter de la licéité de l’utilisation des armes nucléaires,
et, dès lors, pour poser à la Cour une question à ce sujet.

22. La résolution WHA46.40 de l’Assemblée mondiale de la Santé, par
laquelle la Cour a été saisie de la présente demande d’avis, se réfère
expressément, dans son préambule, aux fonctions visées aux points a),
k), p) et v) de l’article 2 à examen. Ces fonctions sont ainsi définies:

«a) agir en tant qu’autorité directrice et coordonnatrice, dans le
domaine de la santé, des travaux ayant un caractère internatio-
nal;

14
77 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

k) proposer des conventions, accords et règlements, faire des
recommandations concernant les questions internationales de
santé et exécuter telles tâches pouvant être assignées de ce fait à
POrganisation et répondant à son but;

p) étudier et faire connaître, en coopération au besoin avec d’autres
institutions spécialisées, les techniques administratives et so-
ciales concernant l'hygiène publique et les soins médicaux pré-

ventifs et curatifs, y compris les services hospitaliers et la
sécurité sociale;

[et]
v) d’une manière générale, prendre toute mesure nécessaire pour
atteindre le but assigné à l’Organisation».

De Vavis de la Cour, aucune desdites fonctions n’entretient, avec la
question qui lui a été soumise, de rapport de connexité suffisant pour
que cette question puisse étre considérée comme se posant «dans le
cadre de [llactivité» de POMS. Les causes de dégradation de la santé
humaine sont nombreuses et variées; or le caractère licite ou illicite de
ces causes est par essence indifférent aux mesures que l'OMS doit en
toute hypothèse prendre pour tenter de pallier leurs effets. En particu-
lier, la licéité ou lillicéité de l’utilisation d’armes nucléaires ne con-
ditionne en rien les mesures spécifiques, de nature sanitaire ou autre
(études, plans, procédures, etc.), qui pourraient s’imposer pour tenter de
prévenir ou de guérir certains de leurs effets. Que des armes nucléaires
soient utilisées licitement ou illicitement, leurs effets sur la santé seraient
identiques. De même, s’il est vraisemblable que l’utilisation d’armes
nucléaires pourrait porter gravement atteinte à la capacité matérielle de
POMS de fournir tous les services nécessaires dans une telle éventualité,
notamment en rendant inaccessibles les zones affectées, cela ne soulève
pas de question entrant dans le cadre de l’activité de l'Organisation au
sens du paragraphe 2 de l’article 96 de la Charte. La mention, dans la
question posée à la Cour, des effets sur la santé et l’environnement que,
selon l'OMS, l’utilisation d’une arme nucléaire aura toujours, ne fait
pas pour autant de ladite question une question relevant des fonctions
de POMS.

23. Cependant, dans son préambule, la résolution WHA46.40 se réfère
à la «prévention primaire» en ces termes:

«Rappelant que la prévention primaire est le seul moyen appro-
prié de maitriser les effets sur la santé et l’environnement de l’utilisa-
tion d’armes nucléaires?;

2 Voir Effets de la guerre nucléaire sur la santé et les services de santé (2° éd.),
Genève, Organisation mondiale de la Santé, 1987.

15
78 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

Consciente du fait que la prévention primaire des risques pour la
santé constitués par les armes nucléaires suppose de préciser com-
ment la question de leur utilisation est envisagée au regard du droit
international et qu’au cours des quarante-huit dernières années les
Etats Membres ont exprimé des vues très divergentes quant à la
licéité de l’utilisation des armes nucléaires;

>

Le document intitulé Effets de la guerre nucléaire sur la santé et les ser-
vices de santé, auquel renvoie ledit préambule, est un rapport établi en
1987 par le groupe de gestion créé par le Directeur général de l'OMS
pour assurer le suivi de la résolution WHA36.28 de l’Assemblée mondiale
de la Santé; ce rapport met a jour un autre rapport sur le méme sujet, qui
avait été établi en 1983 par un comité international d’experts en sciences
médicales et santé publique, et dont les conclusions avaient été approu-
vées par l’Assemblée dans sa résolution sus-indiquée. Comme plusieurs
Etats l’ont fait observer au cours de la présente procédure, le groupe de
gestion souligne effectivement dans son rapport de 1987 que «la seule
façon de parer aux effets qu’un conflit nucléaire pourrait avoir sur la
santé passe par la prévention primaire, c’est-à-dire la prévention de la
guerre nucléaire» (résumé, p. 5, point 7). Toutefois, le groupe précise
qu'il ne lui «appartient pas de définir les mesures politiques qui permet-
traient d’écarter cette menace ni les mesures de prévention à prendre»
(ibid., point 8); et le groupe de conclure:

«L’OMS peut pourtant apporter une contribution importante à
cet effort en diffusant systématiquement des informations sur les
conséquences sanitaires que pourrait avoir un conflit nucléaire et en
élargissant et en intensifiant la coopération internationale en matière
de santé.» (bid., point 9.)

24. L’OMS ne saurait avoir compétence que pour mener des actions
de «prévention primaire» entrant dans les fonctions de FOrganisation
définies à l’article 2 de sa Constitution. En conséquence, les références
à ce type de prévention qui sont faites dans le préambule de la résolu-
tion WHA46.40 et le lien qui y est suggéré avec la question de la licéité
de l’utilisation des armes nucléaires ne remettent pas en cause la conclu-
sion à laquelle la Cour est parvenue au paragraphe 22 ci-dessus.

25. La Cour a à peine besoin de rappeler que les organisations inter-
nationales sont des sujets de droit international qui ne jouissent pas, à
l'instar des Etats, de compétences générales. Les organisations interna-
tionales sont régies par le «principe de spécialité», c’est-à-dire dotées par
les Etats qui les créent de compétences d’attribution dont les limites sont
fonction des intérêts communs que ceux-ci leur donnent pour mission de
promouvoir. La Cour permanente de Justice internationale s’est référée à
ce principe de base dans les termes suivants:

«Comme la Commission européenne n’est pas un Etat, mais une
institution internationale pourvue d’un objet spécial, elle n’a que les

16
79 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

attributions que lui confère le Statut définitif, pour lui permettre de
remplir cet objet; mais elle a compétence pour exercer ces fonctions
dans leur plénitude, pour autant que le Statut ne lui impose pas de
restrictions.» (Compétence de la Commission européenne du Danube,
avis consultatif, 1927, C.P.J.I. série B n° 14, p. 64.)

Les compétences conférées aux organisations internationales font nor-
malement l’objet d’une formulation expresse dans leur acte constitutif.
Néanmoins, les exigences de la vie internationale peuvent mettre en lu-
mière la nécessité pour les organisations de disposer, aux fins d’atteindre
leurs buts, de compétences subsidiaires non expressément prévues dans
les textes fondamentaux qui gouvernent leur activité. Il est généralement
admis que les organisations internationales peuvent exercer de tels pou-
voirs dits «implicites». S'agissant de l'Organisation des Nations Unies,
la Cour s’est à cet égard exprimée comme suit:

«Selon le droit international, l'Organisation doit être considérée
comme possédant ces pouvoirs qui, s’ils ne sont pas expressément
énoncés dans la Charte, sont, par une conséquence nécessaire,
conférés à Organisation en tant qu’essentiels à l’exercice des fonc-
tions de celle-ci. Ce principe de droit a été appliqué à l'Organisation
internationale du Travail par la Cour permanente de Justice inter-
nationale dans son avis consultatif n° 13, du 23 juillet 1926 (Série B,
n° 13, p. 18), et il doit l’être aux Nations Unies.» (Réparation des
dommages subis au service des Nations Unies, avis consultatif, C.IJ.
Recueil 1949, p. 182-183; cf. Effet de jugements du Tribunal admi-
nistratif des Nations Unies accordant indemnité, CI.J. Recueil 1954,

p. 57.)

De Pavis de la Cour, reconnaître à l'OMS la compétence de traiter de
la licéité de l’utilisation des armes nucléaires — même compte tenu de
l'effet de ces armes sur la santé et l’environnement — équivaudrait à
ignorer le principe de spécialité; une telle compétence ne saurait en effet
être considérée comme nécessairement impliquée par la Constitution de
l'Organisation au vu des buts qui ont été assignés à cette dernière par ses
Etats membres.

26. L’OMS est au surplus une organisation internationale d’une na-
ture particulière. Ainsi que l’annonce le préambule et que le confirme l’ar-
ticle 69 de sa Constitution, l’«Organisation est rattachée aux Nations
Unies comme une des institutions spécialisées prévues à l’article 57 de la
Charte des Nations Unies». L'article 57 de la Charte définit les «institutions
spécialisées» dans les termes suivants:

«1. Les diverses institutions spécialisées créées par accords inter-
gouvernementaux et pourvues, aux termes de leurs statuts, d’attri-
butions internationales étendues dans les domaines économique,
social, de la culture intellectuelle et de l’éducation, de la santé pu-
blique et autres domaines connexes, sont reliées à l'Organisation
conformément aux dispositions de l’article 63.

17
80 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

2. Les institutions ainsi reliées à l'Organisation sont désignées ci-
après par l'expression «institutions spécialisées. »

L'article 58 de la Charte porte:

«L'Organisation fait des recommandations en vue de coordonner
les programmes et activités des institutions spécialisées. »

Quant à l’article 63 de la Charte, il précise:

«1. Le Conseil économique et social peut conclure, avec toute ins-
titution visée à l’article 57, des accords fixant les conditions dans les-
quelles cette institution sera reliée a l'Organisation. Ces accords sont
soumis à l’approbation de l’Assemblée générale.

2. Il peut coordonner l’activité des institutions spécialisées en se
concertant avec elles, en leur adressant des recommandations, ainsi
qu’en adressant des recommandations à l’Assemblée générale et aux
Membres des Nations Unies. »

Comme le montrent ces dispositions, la Charte des Nations Unies a jeté
les bases d’un «système» tendant à organiser la coopération internatio-
nale de façon cohérente par le rattachement à l'Organisation des Nations
Unies, dotée de compétences de portée générale, de diverses organisa-
tions autonomes et complémentaires, dotées de compétences sectorielles.
L'exercice de ces compétences par les organisations appartenant au «sys-
tème des Nations Unies» est coordonné, notamment, par les accords de
liaison conclus entre ONU et chacune des institutions spécialisées. Pour
ce qui est de l'OMS, l'accord du 10 juillet 1948 entre PONU et cette orga-
nisation renvoie lui-même, en son article I, à la Constitution de cette der-
nière dans les termes qui suivent:

«L'Organisation mondiale de la Santé est reconnue par l’Organi-
sation des Nations Unies comme étant l'institution spécialisée
chargée de prendre toutes les mesures conformes aux termes de sa
Constitution en vue d'atteindre les buts fixés par cet acte.»

Il résulte de l’ensemble des textes susmentionnés que la Constitution de
POMS ne peut être interprétée, en ce qui concerne les compétences attri-
buées à cette organisation, qu’en tenant dûment compte, non seulement
du principe général de spécialité, mais encore de la logique du système
global envisagé par la Charte. Si, conformément aux règles qui sous-ten-
dent ce système, l'OMS est pourvue, en vertu de l’article 57 de la Charte,
«d’attributions internationales étendues», celles-ci sont nécessairement
limitées au domaine «de la santé publique» et ne sauraient empiéter sur
celles d’autres composantes du système des Nations Unies. Or il ne fait
pas de doute que les questions touchant au recours à la force, à la régle-
mentation des armements et au désarmement sont du ressort de l’Orga-
nisation des Nations Unies et échappent à la compétence des institutions
spécialisées. Toute autre conclusion viderait d’ailleurs très largement de
son contenu la notion d’institution spécialisée; on imagine en effet mal ce

18
81 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

que cette notion pourrait encore signifier s’il était jugé suffisant, pour
qu'une organisation de cette nature soit habilitée à traiter de la licéité de
utilisation de certaines armes, que cette utilisation soit susceptible d’avoir
des effets sur ses objectifs. Il est par suite difficile de soutenir qu’en auto-
risant diverses institutions spécialisées à demander des avis à la Cour
conformément au paragraphe 2 de l’article 96 de la Charte l’Assemblée
générale ait entendu leur permettre de saisir la Cour de questions relevant
de la compétence d’attribution de l'Organisation des Nations Unies.

Pour l’ensemble de ces motifs, la Cour estime que la question sur
laquelle porte la demande d’avis consultatif que OMS lui a soumise ne
se pose pas «dans le cadre de [l’Jactivité» de cette organisation tel que
défini par sa Constitution.

*

27. L’examen de la pratique de OMS confirme ces conclusions. Aucun
des rapports et résolutions visés dans le préambule de la résolution
WHA46.40 de l’Assemblée mondiale de la Santé ne participent d’une pra-
tique de l'OMS dans le domaine de la licéité de l’utilisation des armes
nucléaires. Le rapport du Directeur général (doc. A46/30), visé au troi-
sième alinéa dudit préambule, les résolutions WHA34.38 et WHA36.28
précitées, ainsi que la résolution WHA40.24, toutes visées au quatrième
alinéa, et le rapport sus-indiqué du groupe de gestion de 1987 auquel ren-
voient le cinquième et le septième alinéa, ont exclusivement trait, le pre-
mier, aux effets des armes nucléaires sur la santé et l’environnement et,
les autres, aux effets de la guerre nucléaire sur la santé et les services de
santé. Quant aux résolutions WHA42.26 et WHA45.31, visées au sixième
alinéa du préambule de la résolution WHA46.40, la première concerne la
contribution de l'OMS aux efforts internationaux en faveur d’un déve-
loppement durable et la seconde les effets de la dégradation de l’environ-
nement sur la santé. Aucun de ces rapports et résolutions ne traite de la
licéité de utilisation des armes nucléaires.

La résolution WHA46.40 elle-même, adoptée, non sans opposition, dès
que la question de la licéité de l’utilisation des armes nucléaires a été sou-
levée au sein de l'OMS, ne saurait être considérée comme exprimant ou
constituant à elle seule une pratique qui établirait un accord entre les
Etats membres de l'Organisation pour interpréter sa Constitution comme
l’habilitant à traiter de la question de la licéité de utilisation des armes
nucléaires.

La Cour ne trouve nulle part ailleurs de pratique de cette nature. Sem-
blable pratique ne saurait être déduite, en particulier, de passages isolés
de certaines résolutions de l’Assemblée mondiale de la Santé évoquées au
cours de la présente procédure, telles que la résolution WHAIS.S1 rela-
tive au rôle du médecin dans le maintien et le développement de la paix,
la résolution WHA22.58 afférente à la coopération entre l'OMS et l'ONU
sur la question des armes chimiques et bactériologiques et les consé-

19
82 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

quences de leur emploi éventuel, ou la résolution WHA42.24 concernant
lembargo imposé sur les fournitures médicales pour des raisons poli-
tiques et les restrictions à leur circulation. La Cour a au demeurant noté
la prise en compte régulière, par l'OMS, de diverses normes de droit in-
ternational dans l’exercice de ses fonctions, sa participation à certaines
actions entreprises dans le domaine juridique au niveau international, à
l'effet, par exemple, d'élaborer un code international de pratique sur les
mouvements transfrontières des déchets radioactifs, ainsi que sa partici-
pation a certaines conférences internationales visant 4 développer pro-
gressivement et à codifier le droit international. Que l'OMS, en tant que
sujet de droit international, soit amenée à en appliquer les règles ou
s'intéresse à leur développement, n’a certes rien de surprenant; mais il ne
s’ensuit pas qu’elle ait reçu mandat, au-delà des termes de sa Constitu-
tion, pour traiter elle-même de la licéité ou de l’illicéité de l’utilisation
d’armements au cours d’hostilités.

*

28. Reste à examiner si l’insertion des mots «y compris la Constitution
de TOMS» dans la question soumise à la Cour (qui tend essentiellement
à lobtention d’un avis sur la licéité de l’utilisation des armes nucléaires
en général) autoriserait celle-ci à donner un avis sur la licéité de lutilisa-
tion des armes nucléaires par référence au passage de la question qui vise
la Constitution de l'OMS. La Cour doit répondre par la négative. En
effet, l'OMS n'est pas habilitée à demander un avis portant sur linter-
prétation de sa Constitution à l’égard de questions qui se situent en
dehors du cadre de ses fonctions.

*  _%

29. D’autres arguments ont cependant encore été avancés dans la pro-
cédure pour fonder la compétence de la Cour en l’espèce.

On a ainsi fait valoir que, la résolution WHA46.40 de l’Assemblée
mondiale de la Santé ayant été adoptée à la majorité requise, elle devait
«être présumée valable» (cf. Conséquences juridiques pour les Etats de la
présence continue de l'Afrique du Sud en Namibie {Sud-Ouest africain)
nonobstant la résolution 276 (1970) du Conseil de sécurité, avis consul-
tatif, CI. JT. Recueil 1971, p. 22, par. 20). La Cour observera à cet égard
que la question de savoir si une résolution a été régulièrement adoptée
d’un point de vue procédural et la question de savoir si cette résolution a
été adoptée intra vires sont deux questions différentes. Le simple fait,
pour une majorité d'Etats, d’avoir voté une résolution en respectant
toutes les règles de forme pertinentes ne saurait, en soi, suffire à apurer
les éventuels vices de fond qui, tel ’excés de pouvoir, l’entacheraient.

Comme la Cour l’a dit, «chaque organe doit ..., tout au moins en pre-
mier lieu, déterminer sa propre compétence» (Certaines dépenses des

20
83 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

Nations Unies (article 17, paragraphe 2, de la Charte), avis consultatif,
C.LJ. Recueil 1962, p. 168). Il appartenait donc assurément à l’Assem-
blée mondiale de la Santé de décider de sa compétence — et, par le fait
même, de celle de l'OMS — pour soumettre à la Cour une demande
d’avis consultatif sur la question considérée, compte tenu des termes de la
Constitution de l'Organisation et de ceux de l’accord du 10 juillet 1948
qui relie celle-ci à l'ONU. Mais il incombe de la même manière à la Cour
de s'assurer que les conditions auxquelles est subordonnée sa propre
compétence pour donner l'avis sollicité sont remplies; par l'effet du ren-
voi fait, respectivement, par le paragraphe 2 de l’article 96 de la Charte
au «cadre de [l’Jactivité» de l'Organisation et par le paragraphe 2 de
Particle X de l’accord du 10 juillet 1948 à sa «compétence», la Cour se
trouve également dans l’obligation, en l’espèce, d'interpréter la Constitu-
tion de l'OMS.

L'exercice des fonctions qui lui ont été confiées aux termes du para-
graphe 1 de l’article 65 de son Statut exige qu’elle fournisse une telle
interprétation, indépendamment de toute mise en œuvre du mécanisme
spécifique de recours que l’article 75 de ladite Constitution réserve aux
cas où se pose une question ou surgit un différend entre Etats concer-
nant l’interprétation ou l’application de cet instrument; et la Cour par-
vient, ce faisant, à des conclusions différentes de celles auxquelles avait
abouti l’Assemblée mondiale de la Santé lors de l'adoption de sa réso-
lution WHA46.40.

*

30. La Cour ne peut davantage accepter l’argument selon lequel
l’Assemblée générale des Nations Unies, en tant que source d’où POMS
tire son pouvoir de demander des avis consultatifs, aurait, par sa résolu-
tion 49/75 K, confirmé la compétence de cette organisation pour solliciter
un avis sur la question soumise a la Cour. Au dernier alinéa du préam-
bule de sa résolution sus-indiquée, l Assemblée générale

«[s’est] félicit[ée] de la résolution 46/40 de l’Assemblée de l’Organisa-
tion mondiale de la Santé, en date du 14 mai 1993, dans laquelle
lOrganisation demande à la Cour internationale de Justice de don-
ner un avis consultatif sur la question de savoir si l’utilisation
d’armes nucléaires par un Etat au cours d’une guerre ou d’un autre
conflit armé constituerait une violation de ses obligations au regard
du droit international, y compris la Constitution de l'Organisation
mondiale de la Santé».

En s'exprimant de la sorte, l’Assemblée générale a manifestement traduit
la volonté d’une majorité d'Etats de la voir apporter son soutien politique
à la démarche de l'OMS, dont elle s’est félicitée. La Cour ne considère
pas toutefois que, ce faisant, l’Assemblée ait aussi entendu se prononcer
sur la compétence de l'OMS pour demander un avis sur la question
posée. Au surplus, l’Assemblée générale n’aurait pu, à Pévidence, avoir

21
84 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

eu l'intention de méconnaitre les limites dans lesquelles le paragraphe 2
de l’article 96 de la Charte lui permet d’autoriser les institutions spécia-
lisées à demander des avis à la Cour, limites qui ont été réaffirmées à
Particle X de l'accord de liaison du 10 juillet 1948.

31. Etant parvenue à la conclusion que la demande d’avis consultatif
présentée par l'OMS ne porte pas sur une question qui se pose «dans le
cadre de [llactivité» de cette organisation conformément au para-
graphe 2 de l’article 96 de la Charte, la Cour constate qu’une condition
essentielle pour fonder sa compétence en l’espèce fait défaut et qu’elle ne
peut, par suite, donner l’avis sollicité. En conséquence, la Cour n’a pas à
examiner les arguments qui ont été développés devant elle concernant
lPexercice de son pouvoir discrétionnaire de donner un avis.

32. Par ces motifs,
La Cour,

Par onze voix contre trois,

Dit qu’elle ne peut donner l’avis consultatif qui lui a été demandé aux
termes de la résolution WHA46.40 de l’Assemblée mondiale de la Santé
en date du 14 mai 1993.

POUR: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Ranjeva, Herczegh, Shi, Fleischhauer, Vereshchetin, Ferrari
Bravo, M°° Higgins, juges;

CONTRE: MM. Shahabuddeen, Weeramantry, Koroma, juges.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le huit juillet mil neuf cent quatre-vingt-seize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Secrétaire général de l’Organi-
sation des Nations Unies et au Directeur général de l'Organisation mon-
diale de la Santé.

Le Président,
(Signé) Mohammed BEDJAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

22
85 UTILISATION DES ARMES NUCLÉAIRES (AVIS CONSULTATIF)

MM. RANJEVA et FERRARI BRAVO, juges, joignent des déclarations à
Pavis consultatif.

M. Opa, juge, joint à l’avis consuitatif ’exposé de son opinion indivi-
duelle.

MM. SHAHABUDDEEN, WEERAMANTRY et KOROMA, juges, joignent à
l'avis consultatif les exposés de leur opinion dissidente.

(Paraphé) M.B.
(Paraphé) E.V.O.

23
